Title: From Benjamin Franklin to Tristram Dalton, 17 October 1779
From: Franklin, Benjamin
To: Dalton, Tristram


SirPassy, Oct. 17. 1779
I received Lately your Letter of the 13th. of may, with the Papers relative to the Loss of the Brigantine fairplay. I had on the first Intelligence of that accident from the west Indies, made application to the Minister of the marine in favour of the sufferers, and received from him the answer of which I formerly Sent you a Copy; but as that may have miscarried, I now enclose another. I hope you have received or will soon receive in consequence of this kings order to the Governor of Guadeloupe, the Compensation desired. With much regard, I have the honour to be Sir Your &c.

Tristram Dalton Esqe. Newbury Port, Massachusets bay.

